Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 13, 2022, have been carefully considered.
No claims have been canceled or added; claims 1-7, 9-15, 17, and 18 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 16, 2020.

Maintained Rejection
	The following rejection of record, stated in the previous Office Action, has been maintained; the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0029475, Applicants’ submitted art).
Regarding claims 17 and 18, Kim et al. teach a carbon nanotube filled with sulfur in an inner space therein (Abstract; “sulfur-carbon composite”).  Kim et al. further teach that the sulfur present in said inner space is in monoclinic form (“β-monoclinic”); see pages 9, 10, 12, and 13 of Kim et al.
Kim et al. do not explicitly teach or suggest the limitations of Applicants’ claims 17 and 18 regarding the proportion of monoclinic sulfur contained in the carbon nanotube filled with sulfur.  However, because Kim et al. teach a carbon nanotube filled with sulfur that structurally reads upon Applicants’ claimed “sulfur-carbon composite”, the skilled artisan would have been motivated to reasonably expect the amount of monoclinic sulfur present in the carbon nanotube filled with sulfur, as disclosed by Kim et al., to be at most 100% (i.e., at most 100% of the molar ratio of sulfur is in monoclinic form), based on the total molar ratio of the sulfur, absent the showing of convincing evidence to the contrary.

Response to Arguments
	In response to Applicants’ arguments that Kim et al. do not teach or suggest the limitations of Applicants’ claims, in that this reference cannot confirm the form of monoclinic sulfur, and that, because the manufacturing method disclosed in Kim et al. is different from the present application, the sulfur-carbon composite of Kim et al. cannot exhibit a proportion of β-monoclinic sulfur phase comparable to that instantly claimed, the Examiner respectfully submits that Kim et al. is relied upon for its teachings with respect to Applicants’ claimed sulfur-carbon composite, said teachings considered to structurally read upon Applicants’ claims in their present form.  
	Additionally, in response to Applicants’ argument that the “existence of sulfur in the form of monoclinic sulfur must be confirmed by XRD as in the present application”, the Examiner respectfully submits that Applicants’ claims do not presently recite how the proportion of β-monoclinic sulfur is determined.  Further, Applicants have not convincingly shown that, via confirmation by XRD, that the carbon nanotube filled with sulfur in an inner space therein, as disclosed in Kim et al., does not exhibit a proportion of β-monoclinic sulfur comparable to that instantly claimed.
	For these reasons, Applicants’ arguments traversing the above-maintained rejection have been considered, but are not persuasive.

Allowable Subject Matter
Claims 1-7 and 9-15 remain allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
English translations of the references cited in Applicants’ Information Disclosure Statement, filed on August 30, 2022, accompany this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 30, 2022